Martin, J.
delivered the opinion of the court. The petition states that L. Richard bought a tract of land from Gerard and for two thousand five hundred dollars, payable in two equal instalments, in May 1823 and 1824, with the privilege of postponing payment during three years, on paying interest at the rate of ten per cent, a year; and on the same day he and the other defendants executed their joint and several notes to Gerard for *178that sum, payable by two equal instalments " r J J 1 on the same days; and no part thereof being on tjje jagt (]ay Gf May, 1821, Gerard brought suit against the defendants, who availed themselves of the stipulation made in the act of sale in favor of the vendees, and Gerard dismissed his suit. Afterwards, Gerard and wife transferred the notes to the present plaintiffs, who now prayed for judgment against the defendants, with legal interest from the judicial demand; and farther, against L. Richard, interest at ten per cent, on each instalment, from the time it became due, until the judicial demand, and then at five per cent.
The general issue was pleaded; but the execution of the notes was admitted. There was judgment for the plaintiff, with interest aj five per cent. They appealed.
As to L. Richard, the only question is,whether the notes created a novation of the debt, resulting from the act of sale. We think they did not. The debtor was not discharged; because such discharge must be express, and is not to be implied.
The judge a quo has thought there was no evidence connecting the debt resulting from the notes with that resulting from the act of *179sale. It is in evidence that when these three defendants were sued on their notes, they employed an attorney to resist the claim, on the ground that the amount of the notes was the consideration of the sale, and the vendee had the faculty of postponing paymentduringthree years, on paying interest at the rate of ten per cent.
To the testimony of the witness who deposed to the fact (the attorney) there is a bill of exceptions It was objected that the attorney came to disclose professional secrets. We think the district court did not err in overruling this objection. The direction to resist the claim on the ground stated, was not a secret confided to the attorney, since he was to spread the opposition on the record.
The testimony leaves no doubt on our minds that the allegation in the petition, that the notes were given for the price of the land, is duly proved. The defendant, L. Richard^ was therefore bound to pay interest at ten per cent, but as an interest at five per cent, has been allowed, he owes only an additional interest at five per cent, from the original days of payment until the judicial demand, as prayed for.
Lesassier and Bowen for the plaintiffs— Brownson for the defendants.
As to the other two defendants, the judgment is according to the prayer of the petition.
It is therefore ordered, adjudged, and de-i • 1 r. creed, that the judgment of the district court be annulled, avoided, and reversed, and that the plaintiffs recover from the defendants two thousand three hundred and ninety-four dollars; a credit of one hundred and six dollars being admitted, with legal interest from the judicial demand ; and further, from the defendant, L. Richards, an additional interest of five per cent, on eleven hundred and forty-four do'lars, from the last day of May, 1823, and on twelve hundred dollars, from the last day of May, 1824, up to the judicial demand: the defendants paying costs in both courts.